internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-113930-98 date oct j998 ust state a date b date c dollar_figure date d sec_2 date e dollar_figure business f country g date h plr-113930-98 date yy zz date j date l partnership m trust n tt individual o trust p trust q trust r dear this is in reply to your letter dated date requesting rulings under sec_1_367_a_-3 and whether based on your representations the exchange of shares by u s persons will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was provided in letters dated date september and and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-113930-98 ust is a domestic_corporation incorporated under the laws of state a ust owns directly or indirectly percent of the stock of various subsidiaries ust was incorporated on date b its major direct or indirect subsidiaries were incorporated on date c dollar_figure date d sec_2 and date e dollar_figure at all times since their incorporation ust dollar_figure dollar_figure and sec_3 have been engaged in business f directly or through wholly-owned subsidiaries ust is publicly traded on a u s stock exchange fa is a corporation organized under the laws of country g at all times since date h fa has been engaged in business f directly and through its subsidiaries fa is publicly traded on several country g stock exchanges as well as on a u s stock exchange oe ust and fa have agreed to combine their businesses to expand the markets served by each under the terms of the agreement signed on date a newly formed first-tier u s subsidiary of fa will merge into ust in a reverse_triangular_merger that the taxpayers have represented will qualify under sec_368 of the code shareholders of ust will exchange their ust stock for stock of fa under the exchange formula in the agreement each ust shareholder will receive yy fa share upon exchanging one ust share based on this exchange ratio and the number of shares outstanding the shareholders of ust will receive fa stock representing approximately zz percent of the total value of-fa stock immediately_after_the_exchange zz percent is less than percent of the total value of fa stock the taxpayers represent based on calculations on date l that immediately after the merger a related group comprised of partnership m and trust n will own approximately tt percent greater than percent of fa common shares since date l partnership m has dissolved and its assets have been distributed to its partners all u s persons which are individual o trust p trust q and trust r trust n is a grantor_trust with individual o as its grantor thus immediately after the merger individual o trust p trust q and or trust r might be 5-percent transferee shareholders as defined in sec_1_367_a_-3 the exchange of ust stock by u s persons is subject_to sec_367 of the code which provides that the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer uniess an exception applies in the case of a sec_367 transaction in which a u_s_person transfers domestic stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment if the requirements of sec_1_367_a_-3 are satisfied among the sec_1_367_a_-3 requirements is the requirement that the u s target company satisfy the reporting requirements of sec_1 a - plr-113930-98 c and the requirement that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange of target stock enter into a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 the taxpayers represent that ust as the u s target company will satisfy the reporting requirements of sec_1_367_a_-3 the remaining sec_1_367_a_-3 requirements are as follows u s persons transferring u s target stock must receive in the aggregate a percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation the taxpayers represent that u s transferors of ust stock will in the aggregate receive percent or less of both the total voting power and total value of the stock if fa in the ust exchange b u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation will own in the aggregate percent or less of each of the total voting power and the total value of the stock of the transferee foreign_corporation immediately_after_the_exchange of the u s target stock the taxpayers represent that u s persons who are officers directors or 5-percent target shareholders of ust will own in the aggregate percent or less of each of the total voting power and total value of the stock of jv immediately after the ust exchange c the active trade_or_business test of sec_1_367_a_-3 must be satisfied the three elements of the active trade_or_business test are described below i the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock the taxpayer represents that fa including its qualified subsidiaries will have been engaged in an active trade_or_business outside the united_states for the entire 36-month period preceding the ust exchange ii at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayer represents that neither the shareholders of ust nor fa including its qualified subsidiaries have an intention to substantially dispose_of or discontinue such active trade_or_business plr-113930-98 iii the substantiality test as defined in sec_1_367_a_-3 must be satisfied under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 the taxpayers represent taking into account the rules of sec_1_367_a_-3 that at the time of the transfer it is expected that the fair_market_value of fa will be at least equal to the fair_market_value of ust from date through date j which is in close proximity to the closing date the fair_market_value of the stock of ust never exceeded the fair_market_value of the stock of fa according to the information supplied by the taxpayers the peéridd between date and date j more than days however because the stock values of ust and fa are relatively close and their values might fluctuate in the stock market it is difficult to predict their precise values and represent that fa will be equal or greater in value than ust at the time of closing is for purposes of the substantiality test the value of the transferee foreign_corporation will include assets acquired outside the ordinary course of business by the transferee foreign_corporation within the 36-month period preceding the exchange if certain requirements are met see sec_1_367_a_-3 the taxpayers represent for purposes of the substantiality test of sec_1_367_a_-3 amounts received from the exercise of stock_options were outside the ordinary course of business the fair_market_value of fa‘will not include the fair_market_value of any asset acquired outside the ordinary course of business within the 36-month period preceding the ust exchange for the principal purpose of satisfying the substantiality test of sec_1 a - c iii also for purposes of this fair_market_value representation the taxpayers represent that the fair_market_value of fa will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 b which assets were acquired outside the ordinary course of business within the month period preceding the ust exchange only to the extent such assets were acquired in a transaction or series of related transactions which was not undertaken for a purpose of satisfying the substantiality test of sec_1_367_a_-3 the taxpayers request a ruling under sec_1_367_a_-3 that there will be substantial compliance with the active trade_or_business test notwithstanding that fa may not be equal or greater in value than ust at the time of closing and notwithstanding that the substantiality test as described in sec_1_367_a_-3 may not be met due to the acquisition by fa or any qualified_subsidiary of fa of certain passive_assets not undertaken for a purpose of satisfying the substantiality test under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to section plr-113930-98 a if the taxpayer is unable to satisfy all of the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 based solely on the information submitted and on the representations set forth above it is held as follows the transfer of the ust shares by u s persons in exchange for shares of fa will qualify xc an exception to sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 any u_s_person transferring ust shares who is a 5-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and none is expressed as to whether the ust stock exchange qualifies as a reorganization within the meaning of sec_368 of the code in addition no opinion is expressed as to the reporting requirements of u s persons exchanging ust stock under sec_6038b and the regulations thereunder a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely clik pp omch charles p besecky chief branch office of asec ate chief_counsel international
